Title: To George Washington from Major General Israel Putnam, 17 December 1778
From: Putnam, Israel
To: Washington, George


  
    Dear sir
    Camp at Reading [Conn.] Decemr 17th 1778.
  
Altho I have not had the happiness to receive a single line from your Excellency, since I took upon myself the Command of this Division, yet I think it my indespensable duty to continue to inform you of the situation of affairs in this department. The Troops have at this time got their Hutts in good forwardness, notwithstanding the interruptions they have met with, from a succession of bad weather; they have already begun to remove into them, and will I hope in the course of a few days be comfortably cover’d.
  I found it absolutely necessary that an Inspector of Division should be appointed, who might also act as Adjt Genl to the same—I have with the concurrance of the Brigadiers directed Col. Meigs to do that  
    
    
    
    duty untill your Excellencys pleasure should be known. A Quarter Master of Division I have likewise orderd to be appointed, which I presume will meet with your approbation.
From the East, to the North River (sinse the removal of the light Troops from Bedford) a large space of country has been laid open to the Enemy to furnish them with provisions equal to their Exigences. By the efficacy of Solid Coin, and the ardent Zeal of their friends, to promote their Interest, I am well inform’d several hundred head of fat cattle have been drove into the Enemies lines, besides a large number of Swine, not less than forty or fifty in a drove, as an officer, who was at the lines with a flagg can testify from ocular demonstration—And to remove the wonder how so large quantities of provision can be furnish’d from such an exhausted Country, your Excellency will please to consider, that the Inhabitants near the Enemies lines, purchase, and drive from one stage to another, whatever stock they please, till they get them within the Enemies immediate power, and upon their being plunder’d by the Enemy, (as they say) a new supply is to be obtain’d in the same manner and for the same purpose. The fact however is the Markets in New York were scarsely ever better supply’d nor for a long time at so moderate prices. Beef has fallen from half a Crown to two Shillings and Sixteen pence pr pound.
Upon these representations, which were made to me, from the best Authority, of the plentifull supplies the Enemy constantly Receiv’d from the Country, I have consulted the Brigadiers under my Command, on the subject of sending small parties down towards the Enemies lines, to prevent these practices, to repulse any of their small partys which might penetrate too far into the Country, and to obtain whatever intelligence may be collected, as specified in your orders to me, and to which I shall pay the most strict and precise attention.
But as the word small is a comparitive term, I thought proper to strengthen my own opinion with regard to the numbers necessary to be sent, by that of others: They have advised to send a Field officers Command of two hundred men, to Round-Hill or that Vicinity; to whom I shall give the same orders respecting property, which I Receiv’d from you. But still some embarresment may remain to the officer, who will not presume without further directions, to drive back any Cattle, unless on the most positive proof of their being design’d for the Enemy—even tho (as the case now exists) there were several pair of Oxen as far down as Rye, which were lately purchased from the Country, and are fed in the best manner, for what purpose your Excellency can determine as well as I.
  I would not presume to dictate, or impose my sentiments on you, but only to suggest, whether, by a co-operation of the parties from  
    
    
    
    General McDougall’s Division, on the North River, with those from mine on the East, the Country might not be more effectually cover’d, than at present it is.
And as to the Article of Forage within the Enemies reach, and of which they are more in want than of any other supply; I could wish to know whether any thing should be done to prevent their availing themselves of it, and whether that which cannot be brought off ought in any case to be destroy’d. On Long Island they are using their utmost exertions to procure whatever Hay can possibly be spared by the Inhabitants—two Men are appointed in each Town, to make a Return of it, and to assist in collecting it from a verry considerable distance to Lloyd’s-Neck. Most of the Enemies Cavalry is on the West-End of the Island, which makes the demand so pressing—some of their Troops are stationd as far Eastward as Jericho, Oyster-Bay, Lloyds-Neck, and about Sixty Horse are foraging at Setaket-South, so that the Inhabitants by what they suffer from their Ravages, and that of the Refugees, and other free-looters from this side, are reduced to the most unhappy situation. These are a sett of Lawless men, who under sanction of Commission’d Boats think they have a right to commit every enormity, and that they are not responsible to any body for their Conduct. They have some of them Robbed on the high-Road and burglariously taken the property of the Inhabitants from their Houses. Unless they are restrained, and under some controul, they may still continue to attribute their Vilainy to the Detachment of Lieut. Col. Gray, station’d at Norwalk, as they have already done, tho’ I am fully persuaided, that party has been scrupelously exact in not injuring the property of an individual.
I must beg your Excellencys patience for a moment longer, whilst I mention the Complaints I have Receiv’d; That several Loads of Flower purchased in the State of New York by the Commissaries for the use of the Troops in the Western parts of this state, as they were on the road from thence by the Governors permission, have been seized by some of the Inhabitants and Sold at Vendue, and this in more than one Instance—should a repetition of this conduct take place, not only the Troops in that Quarter, but those which I am about to send, will be necessitated to leave the Country at the Enemies discretion for want of Provisions; I wish your Excellencys attention to the subject.
  I am informed by the Brigadiers that a supply of ammunition will be necessary for the Troops, and should be obliged to your Excellency to be inform’d from what Quarter it is to be obtain’d. I am also desired by Generals Parsons and Huntington to learn from whence Commissions are to be procured for the officers promoted upon the  
    
    
    
    new Arrangement. I am with great Respect Your Excellencys Most Obedient Hble Servt
  
    Israel Putnam
  
  
P.S. It was thought best by the Brigadiers that a Field Officers Command should be sent to the place I have above mentiond; and a succession of Patrolss and Small parties kept from that down towards the Enemies Lines.
  
